DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities: the limitation of “wherein a direction in which fins of the first tower fin set and the second tower fin set are arranged is the same as a direction…” appears to have a run on sentence issue.  It may need a comma after “arranged”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation of “a temperature equalizing plate unit” does not invoke 112, 6th paragraph since it recites a plate structure, which is sufficient structure to perform the function as claimed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2,4 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2008/0115914A1).  Regarding claim 1, Yang discloses (figures 1-2) a heat dissipation device comprising a temperature equalizing plate unit (10); at least one first vapor chamber unit (one of the heat pipe 50) and at least one second vapor chamber unit (the other heat pipe 50) disposed on an outer surface of the temperature equalizing plate unit; at least one first tower fin set (20) disposed on the outer surface of the temperature equalizing plate unit to sleeve the first vapor chamber unit and the second vapor chamber unit and partially expose the second vapor chamber unit; and at least one second tower fin set (30,40 or just 30) disposed on a part of a surface of the first tower fin set to sleeve the exposed part of the second vapor chamber unit.  Regarding claim 2, Yang discloses (figure 1) at least one third vapor chamber unit (another heat pipe 50 other than first and second vapor chamber) disposed on the outer surface of the temperature equalizing plate unit. Regarding claim 4, Yang discloses that each of the third vapor chamber unit includes a body portion (54) and a bent portion (56), one end of the body portion is disposed on the outer surface of the temperature equalizing plate unit, and the bent portion is formed by bending and extending from the other end of the body portion, and a direction of bending of the bent portion is toward a side of the temperature equalizing plate unit.    Regarding claim 19, Yang discloses (figure 1) that a direction in which fins of the first tower set (20) and the second tower fin set are arranged, is  the same as a direction in which the first vapor chamber unit and the second vapor chamber unit extend from the outer surface of the temperature equalizing plate unit (vertical direction). Regarding claim 20, Yang discloses that the first tower fin set (20) exposed a top surface of the first vapor chamber unit (top surface 58 of the heat pipe 50 is exposed (see figure 2)), and wherein the second tower fin set, exposes a top surface of the second vapor chamber unit. (see figure 3, that a top surface of the heat pipes exposed from holes 46).
Claims 1 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 20050141198A1).  Regarding claim 1, Lee discloses (figures 1-2) a heat dissipation device comprising a temperature equalizing plate unit (11); at least one first vapor chamber unit (50) and at least one second vapor chamber unit (70) disposed on an outer surface of the temperature equalizing plate unit; at least one first tower fin set (15) disposed on the outer surface of the temperature equalizing plate unit to sleeve the first vapor chamber unit and the second vapor chamber unit and partially expose the second vapor chamber unit; and at least one second tower fin set (25) disposed on a part of a surface of the first tower fin set to sleeve the exposed part of the second vapor chamber unit.  Regarding claim 18, Lee discloses  (figure 2) that a height of the first vapor chamber unit (50) extending from the outer surface is less than a height of the second vapor chamber unit  (70) extending from the outer surface.  Regarding claim 19, Lee discloses (figure 2) that a direction in which fins of the first tower set and the second tower fin set are arranged, is  the same as a direction in which the first vapor chamber unit and the second vapor chamber unit extend from the outer surface of the temperature equalizing plate unit (vertical direction). Regarding claim 20, Lee discloses (figure 2) that the first tower fin set (15) exposed a top surface (52) of the first vapor chamber unit (40) and wherein the second tower fin set (25) exposes a top surface (72) of the second vapor chamber unit (70).

Claims 1,2 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheng et al. (US 7,575,045).  Regarding claim 1, Sheng discloses (figures 1-5) a heat dissipation device comprising a temperature equalizing plate unit (2); at least one first vapor chamber unit (6) and at least one second vapor chamber unit (another 6) disposed on an outer surface of the temperature equalizing plate unit; at least one first tower fin set (first half of fin stack 4 or 40 disposed on 2) disposed on the outer surface of the temperature equalizing plate unit  (2) to sleeve the first vapor chamber unit and the second vapor chamber unit and partially expose the second vapor chamber unit (the upper half of the vapor chamber 6 is exposed and covered by the upper half of fin stack 4 or 40); and at least one second tower fin set (upper half of fin set 4 or 40) disposed on a part of a surface of the first tower fin set (bottom half) to sleeve the exposed part of the second vapor chamber unit.  Regarding claim 2, Sheng discloses (figure 2) at least one third vapor chamber unit (another heat pipe 6) disposed on the outer surface of the temperature equalizing plate unit.  Regarding claim 19, Sheng discloses that a direction in which fins of the first tower set (bottom half of 4) and the second tower fin set are arranged (upper half of 4), is  the same as a direction in which the first vapor chamber unit and the second vapor chamber unit extend from the outer surface of the temperature equalizing plate unit (vertical direction). 
Regarding claim 20, Sheng discloses that the first tower fin set (bottom half 4 or 40) exposed a top surface of the first vapor chamber unit (bottom half of 4 or 40 sleeve only the bottom half of 6, and exposed the top half including the top surface of 6), and wherein the second tower fin set (top half of 4 or 40) exposes a top surface of the second vapor chamber unit. (see figure 4 a top surface of the heat pipes exposed from holes 402).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sheng in view of Lai (US 2004/0105235A1). Sheng substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that each of the vapor chamber are hollow and communicating with a cavity inside the temperature equalizing plate unit.  Lai discloses (figure 3) a heat sink that has a temperature equalizing plate unit being a vapor chamber (19) itself and all the hollow portion of the vapor chambers (41) are in communication with a cavity within a temperature equalizing plate (11) for a purpose of enhancing the heat transfer performance of the heat sink.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lai’s teaching in Sheng’s device for a purpose of enhancing the heat transfer performance of the heat sink. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Lan Wen-Ji (US 20170198980A1), hereinafter Lan. Yang substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that the first chamber unit is plate-shaped, and the second vapor chamber unit and the third vapor chamber unit are pipe shaped.  Applicant is reminded that the examiner must interpret the limitation as broadly as it reasonably allowed.  In this case, the limitation of “pipe-shaped” is not interpreted as a shape of any pipe including flat pipe.  Lan discloses (figure 1A and 2B) a heat dissipation module that has all the vapor chamber (10) of plate-shaped, flat heat pipe for a purpose increasing the heat transfer area between the heat pipe and the fin (21).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lan’s teaching in Yang’s device for a purpose of increasing the heat transfer area between the heat pipe and the fin. 
Allowable Subject Matter
Claims 3,5-9 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record either taken singularly or in combination fails to disclose the arrangement of the pipe as in claims 3 and 5 the temperature equalizing unit as in claim 12.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
  Lin (US 6,978,829) discloses  a heat sink with heat pipe. 
Narashimhan et al. (US 2020/0217599A1) discloses an integrated heat sink.
Lin et al. (US 2020/0068745A1) discloses a heat dissipation structure.
Lan (US 2017/0153065A1) discloses an assembling structure.
Zhou et al. (US 2008/0314556) discloses a heat dissipation device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763